DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I (polypeptides) and SEQ ID 3 in the reply filed on 21 June, 2022 is acknowledged.  The traversal is on the ground(s) that various combinations of groups will have unity, that some groups are subsets of other groups, and there is no search burden to fully examine the remaining groups.  This is not found persuasive because the claims as a whole do not have unity of invention, the groups are patentably distinct, and search burden is not the basis of restriction.
Applicants argue that various combination of groups will have unity of invention.  IF those groups were the entirety of the claims, the rationale for lack of unity would not hold.  However, they were not the only groups claimed by applicants.  If they were, a different method of demonstrating lack of unity would be used, such as that at least one embodiment is obvious (see the rejections below).
Applicants argue that polypeptides and viruses expressing these polypeptides should be grouped together.  However, these groups are distinct.  They are classified differently (as a polypeptide vs. as a virus/combichem) and are used for different purposes.  Furthermore, note that the group drawn to a virus expressly allows for a sequence that is expressly excluded from the polypeptide group.
Finally, applicants argue that there is no search burden to fully examine the remaining groups.  It is not clear why search burden should make a difference; this application was filed under 35 USC 371; search burden plays no in election/restriction of applications filed under this statute.
The requirement is still deemed proper and is therefore made FINAL.

	Applicants have elected group I and SEQ ID 3.  A search was conducted for this sequence, and it was determined to be both novel and unobvious over the prior art.  Following Markush practice, the search was expanded to the Markush claim, claim 58, which was also found novel and unobvious over the prior art.  Applicants have placed a number of references discussing modification of shiga toxin to modify binding; these are the closest prior art found.  However, none of these reference mention position 30 (as counted by applicants) as being either Tyr or Trp, nor was there found any reason in these, or any other reference, a rationale to modify this position to either of those residues.  Thus, these sequences are both novel and unobvious over the prior art (although non prior art rejections apply).
The search was then extended to the independent claim (claim 56), and a reference that anticipated it was found.  As a result, claims 56-59 were examined and claims 60-81 have been withdrawn from consideration.  While one or more of the withdrawn claims may read on subject material that was found allowable, they have not been completely searched, and, as a result, cannot be stated as allowable.  This is proper, as MPEP 803.02 states that "the prior art search . . .will not be extended unnecessarily to cover all non-elected species."

Claims Status
Claims 56-81 are pending.
Claims 76, 80, and 81 have been amended.
Claims 60-81 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 June, 2022.

Claim Objections
Claim 59 is objected to because of the following informalities:  Claim 59 refers to “one of its end.”  There are two ends of a polypeptide, so end should be plural.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 56-60 are rejected under 35 U.S.C. 101 because the claims read on a judicial exception (natural phenomenon).

The Supreme Court has required a test for patent eligibility:  

do the claims read on a process, machine, manufacture, or composition of matter?
2a)	does a judicial exception apply?
2b)	if a judicial exception applies, does the offending embodiment go beyond the judicial exception?

	Applying the test:
The claims are drawn to a polypeptide, a composition of matter.  The claims pass the first test.
2a)	According to Paton et al (Gene (1993) 129(1) p87-92), a naturally occurring shiga toxin with the sequence comprising an embodiment of applicant’s claims (fig 3b) is found in a strain of E. coli (abstract).  While slightly longer than the length range of claim 56, it anticipates claim 59 (which allows for something to be attached to the peptide), and in the Supreme Court’s ruling Association for Molecular Pathology v Myriad Genetics, fragments of a naturally occurring biological polymer still are considered a naturally occurring product.  This means that claims 56, 58, and 59 fail this test (note that the Markush group of claim 58 allows for fragments).  As this sequence will have the natural ability to bind to its various targets, claim 57 also fails this test.  Conrady et al (PLoS ONE (2010) 5(12) e15153) shows that this portion of the toxin naturally forms pentamers (abstract), so claim 60 also fails this test.
2b)	It is not clear how the claims add anything to the naturally occurring product that wasn’t already there.  There is no evidence that a few extra amino acids on the N-terminus of the naturally occurring compound beyond what is allowed by the claim yield great differences in properties.  Thus, the rejected claims lack patent eligibility.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 56, and claims dependent on it, allow for peptide sequences that “consist essentially of” a genus of sequences.  This limits the sequences to the specified sequence, plus additional amino acids that do not materially affect the basic and novel characteristics of the invention (MPEP 2111.03(III)).  The problem is that it is not clear what the basic and novel characteristics of the invention are.  This makes it impossible to determine what is excluded by this transition phrase.
	In addition, the claims all allow for three different genera that are each inclusive of the smaller genus – comprising, consisting essentially of, and consisting of.  This is a broad range (comprising), and narrower ranges (consisting essentially of and consisting of), which is considered indefinite (MPEP 2173.05(c)(I)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) ) 56, 57, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engedal et al (Microb. Biotechnol. (2011) 4(1) p32-46) with evidentiary support from Seidah et al (J. Biol. Chem. (1986) 261(30) p13928-13931).

	Claim 56 is drawn to a genus of Shiga toxin B chain derivatives.

	Engegal et al discuss using Shiga toxin for targeted cancer therapy and imaging (title).  The B moiety (StxB) forms a pentamer, which binds to globotriaosylceramide (Gb3) (p32, 2nd column, 3d paragraph).  Aberrant glycosylation appears to be a universal feature in carcinogenesis (p36, 2nd column, 2nd paragraph), including Gb3, and its limited expression in normal tissue allows for targeting cancer for therapy or imaging (p37, 2nd column, 2nd paragraph).  This has been done by targeting with StxB labeled with some sort of imaging agent, such as 99mTc (p37, 2nd column, 3d paragraph).  As evidenced by Seidah et al, the native StxB sequence is TPDCVTGKVEYTKYNDDDTFTVKVGDKELFTNRWNLQSLLLSAQITGMTVTIKTNACHNGGGFSEVIFR (fig 3, p13929, 2nd column, top of page).  This reads on the polypeptide of clause c of claim 56, with Xa, Xe, Xi, Xn=T, Xb, Xc, Xd=D, Xf=E, Xg=L, Xh, Xs=F, Xj, Xm, Xo=N, Xk=R, Xl=W, Xp=A, Xq, Xr=G, and Xt=S.  This has greater than 80% identity with SEQ ID 1, as it is SEQ ID 1.  While the claim has a disclaimer that the polypeptide not consist of SEQ ID 1, this polypeptide has been modified in Engegal et al to include an imaging agent.  It thus no longer consists of SEQ ID 1.

	Engegal et al teach sequences comprising SEQ ID 1, which binds to Gb3, anticipating claims 56 and 57.
	Engegal et al teach that the sequence forms pentamers, anticipating claim 60.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 56, 57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Engedal et al (Microb. Biotechnol. (2011) 4(1) p32-46) in view of Altai et al (Amino Acids (2012) 42(5) 1975-1985) with evidentiary support from Seidah et al (J. Biol. Chem. (1986) 261(30) p13928-13931).

	Engegal et al discuss using Shiga toxin for targeted cancer therapy and imaging (title).  The B moiety (StxB) forms a pentamer, which binds to globotriaosylceramide (Gb3) (p32, 2nd column, 3d paragraph).  Aberrant glycosylation appears to be a universal feature in carcinogenesis (p36, 2nd column, 2nd paragraph), including Gb3, and its limited expression in normal tissue allows for targeting cancer for therapy or imaging (p37, 2nd column, 2nd paragraph).  This has been done by targeting with StxB labeled with some sort of imaging agent, such as 99mTc (p37, 2nd column, 3d paragraph).  As evidenced by Seidah et al, the native StxB sequence is TPDCVTGKVEYTKYNDDDTFTVKVGDKELFTNRWNLQSLLLSAQITGMTVTIKTNACHNGGGFSEVIFR (fig 3, p13929, 2nd column, top of page).  This reads on the polypeptide of clause c of claim 56, with Xa, Xe, Xi, Xn=T, Xb, Xc, Xd=D, Xf=E, Xg=L, Xh, Xs=F, Xj, Xm, Xo=N, Xk=R, Xl=W, Xp=A, Xq, Xr=G, and Xt=S.  This has greater than 80% identity with SEQ ID 1, as it is SEQ ID 1.  While the claim has a disclaimer that the polypeptide not consist of SEQ ID 1, this polypeptide has been modified in Engegal et al to include an imaging agent.  It thus no longer consists of SEQ ID 1.
	As noted above, this reference anticipates claims 56, 57, and 60.
	The difference between this reference and the remaining claim is that it does not specify that the technetium is placed at the N or C terminus of the peptide.
	Altai et al discusses cysteine containing peptide chelators (abstract) attached to the C-terminus to chelate 99mTc (title).  These all had a sequence GXXC, with X=G, S, E, or K (fig 1, p1977, bottom of page).  The labeling did not affect the specificity of the peptide (fig 3, p1981, top of page).
	Therefore, it would be obvious to use the labeling of Altai et al to attach the technetium to the peptide of Engegal et al as a simple substitution of one known element (the binding method of Altai et al) for another (the unspecified method of Engegal et al) yielding expected results (chelation of the radioisotope).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658